PER CURIAM.
The trial court’s determination that Mr. Davidson was incompetent to make a gift of the property in question and that therefore the guardian bank was entitled to possession of said property is supported by sufficient evidence. We may not substitute our judgment for that of the trial court on disputed questions of fact unless such determination was clearly erroneous. Strawgate *947v. Turner, 339 So.2d 1112 (Fla.1976); Westerman v. Shell’s City, Inc., 265 So.2d 43 (Fla.1972); Holland v. Gross, 89 So.2d 255 (Fla.1956); Neimark v. Abramson, 403 So.2d 1057 (Fla. 3d DCA 1981).
Affirmed.